                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION
                                        ______

JOHN LEE CARTER,

                       Petitioner,                    Case No. 1:19-cv-308

v.                                                    Honorable Paul L. Maloney

RANDEE REWERTS,

                       Respondent.
____________________________/

                                            OPINION

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Petitioner John Lee Carter is incarcerated with the Michigan Department of Corrections at the

Carson City Correctional Facility (DRF) in Carson City, Montcalm County, Michigan. Following

a four-day jury trial in the Gladwin County Circuit Court, Petitioner was convicted of being a felon

in possession of a weapon as well as a felon in possession of ammunition, in violation of Mich.

Comp. Laws § 750.224f, and the use of a firearm during the commission of a felony (felony-

firearm), in violation of Mich. Comp. Laws § 750.227b. On January 11, 2016, the court sentenced

Petitioner as a third habitual offender to concurrent prison terms of 2 years, 10 months to 10 years

for each possession count to be served consecutively to a 2-year sentence for felony-firearm.

               On April 11, 2019, Petitioner commenced this action by filing an emergency

motion requesting immediate ex parte relief. (ECF No. 1.) The Court construed Petitioner’s

motion as a habeas petition, Petitioner’s sixth such petition. Petitioner’s first five petitions were

dismissed for failure to exhaust available state court remedies. The Court directed Petitioner to
file an amended petition on the approved form. (ECF No. 2.) Petitioner complied. The amended

petition raises three grounds for relief, as follows:

       I.      The cumulative errors committed during Mr. Carter’s trial created a
               fundamental miscarriage of justice resulting in the conviction of a person
               who is actually innocent of the alleged offenses.

       II.     The magistrate abused his discretion by issuing a search warrant for the
               Gladwin residence when probable cause was not established in Veltman’s
               affidavit.

       III.    The prosecutor and the judge abused their authority by pursuing charges
               against Mr. Carter after dismissing the charge for which probable cause was
               based and for allowing perjured testimony to support the amended
               complaint.

(Am. Pet., ECF No. 4, PageID.36-41.) Respondent has filed an answer to the petition (ECF No.

15) stating that the grounds should be denied because they unexhausted, procedurally defaulted,

or meritless. Upon review, it is apparent that Petitioner has still failed to exhaust his state court

remedies before filing his petition in this Court. Accordingly, the Court will dismiss the petition

without prejudice.

                                             Discussion

I.     Factual allegations

               The Michigan Court of Appeals described the facts underlying Petitioner’s

convictions as follows:

       The police discovered three firearms, with ammunition, while executing a search
       warrant at the residence of defendant’s girlfriend, Melinda Henninger (Henninger),
       a residence that defendant was known to frequent. . . . Defendant argues that there
       was no probable cause to issue a search warrant for a firearm at Henninger’s
       residence, where he often spent the night, because the affidavit for the search
       warrant omitted a material fact – that Henninger had said that there were no guns
       in the home during an interview conducted by Trooper Brooks. . . . Here, the
       affidavit was prepared by Michigan State Police Detective Sergeant William
       Veltman, who had executed over 200 search warrants throughout his 20 years of
       investigating thousands of criminal complaints, based on a complaint by Kim Holtz
       (Holtz) to Michigan State Police Trooper Eric Brooks. Holtz, who is Henninger’s
       friend, told Trooper Brooks that on October 17, 2014, when she was present at

                                                   2
       Henninger’s residence on Hawkins Road painting, defendant entered the room she
       was working on and told her to “get the f*** out.” Upon that demand, she left the
       house, but while she was still making her way down the driveway, defendant
       pointed a .308 rifle inscribed with the words “bone collector” and caused her to fear
       for her life. Holtz also told Trooper Brooks that defendant had been convicted of a
       previous felony, which was confirmed, and that defendant kept additional guns at
       the residence. Detective Veltman subsequently observed a truck in the driveway
       of the residence on five or six occasions and this vehicle was registered to
       defendant. Veltman also recalled that a neighbor had told him on November 24,
       2014, in a separate investigation, that he often hunted with defendant. Detective
       Veltman stated that his experience informed him that a person who had firearms on
       the property also likely had ammunition, that people possess firearms for periods
       of years, and that firearms possessed illegally are typically hidden. Detective
       Veltman requested a warrant to search the residence for a .308 rifle inscribed with
       “bone collector,” other firearms, and ammunition, in furtherance of the
       investigation of felonious assault in which Holtz was the victim and potential
       charges of felon in possession of a firearm against defendant. Detective Veltman’s
       affidavit was based on Trooper Brooks’s police report, which indicated that Holtz
       had been visiting Henninger when defendant ordered her out of the home and
       pointed the white .308 rifle, the “bone collector,” at her. The police report included
       information that Trooper Brooks had spoken with Henninger, who stated that she
       did not see the incident because she had been in a different room and that ‘there
       [were] no weapons in the house except for a crossbow.” However, Detective
       Veltman’s affidavit did not include this information.

(Mich. Ct. App. Op., ECF No. 16-10, PageID.1332-1334) (footnotes omitted).

               Prior to trial, Petitioner moved to quash the search warrant that resulted in seizure

of the weapons and to suppress the evidence obtained by virtue of the warrant. The trial court

heard argument on Petitioner’s motion on July 27, 2015, and denied relief. (Mot. Hr’g Tr., ECF

No. 16-3; Galdwin Cty. Cir. Ct. Order, ECF No. 16-10, PageID1353.)

               Petitioner’s case proceeded to trial during October and November of 2015. The

prosecutor presented the testimony of six witnesses; the defense presented the testimony of eight

witnesses, including Petitioner. After closings and instructions, the juror deliberated for less than

two hours before returning the guilty verdicts.

               Petitioner appealed his convictions and sentences to the Michigan Court of

Appeals. In his initial brief, filed with the assistance of his initial appellate counsel who was also


                                                  3
his trial counsel, Petitioner raised issues regarding the search warrant and his habitual offender

sentence enhancement. (Pet’r’s Initial Appeal Br., ECF No. 16-10, PageID.1408-1410.) Neither

issue required the trial transcripts; so, they were not ordered.

                  Petitioner wanted to raise additional issues. (Pet’r’s Mot. to Amend Br., ECF No.

16-10, PageID.1500-1502.) He obtained replacement appellate counsel and then sought an

extension to obtain the trial transcripts and file an amended brief. (Id.) The court of appeals

granted the motion. (Mich. Ct. App. Order, ECF No. 16-10, PageID.1341.) Petitioner, with the

assistance of his new counsel, filed a supplemental brief raising one issue challenging the

impartiality of the trial judge as demonstrated by the judge’s “excessive and one-sided questioning

of witnesses.” (Pet’r’s Supp. Appeal Br., ECF No. 16-10, PageID.1517.) By unpublished opinion

issued August 10, 2017, the Michigan Court of Appeals rejected Petitioner’s challenges to his

convictions and sentences and affirmed the trial court.

                  Petitioner then filed a pro per application for leave to appeal in the Michigan

Supreme Court. He raised the same three issues he had raised in the Michigan Court of Appeals

and introduced two new issues: trial counsel rendered ineffective assistance when he failed to get

the case dismissed where there was no victim; and both appellate counsel rendered ineffective

assistance because they failed to challenge the trial court’s subject matter jurisdiction. (Pet’r’s

Appl. for Leave to Appeal, ECF No. 16-11, PageID.1578-1592.) By order entered March 5, 2019,

the Michigan Supreme Court denied leave to appeal with regard to all issues except the challenge

to the habitual offender enhancement—Petitioner had withdrawn the habitual offender issue to

avoid having his application held in abeyance pending resolution of a similar case.1 (Mich. Order,


1
 The Michigan Supreme Court held Petitioner’s application for leave to appeal in abeyance pending resolution of the
application for leave to appeal in People v. Straughter, No. 156198 (Mich.). There were two applications for leave to
appeal that arose out of that criminal case. The first was an application for leave filed by the defendant, Straughter,
under Case No. 156157; it was denied almost immediately. People v. Straughter, 904 N.W.2d 612 (Mich. 2017). The

                                                          4
ECF No. 16-11, PageID.1577.) Petitioner did not file a petition for certiorari in the United States

Supreme Court. (Am. Pet., ECF No. 4, PageID.33.) Instead he filed his habeas petition.

                  As noted above, this is not Petitioner’s first petition. He filed several previous

petitions. Each prior petition was dismissed because Petitioner had failed to exhaust his state court

remedies before filing his petition in this Court: Carter v. Rewerts, No. 1:18-cv-438 (W.D. Mich.

Apr. 27, 2018) (application for leave to appeal still pending in Michigan Supreme Court); Carter

v. Rewerts, No. 1:18-cv-1080 (W.D. Mich. Aug. 14, 2018) (same); Carter v. Rewerts, No. 1:18-

cv-1323 (W.D. Mich. Jan. 4, 2019) (same); Carter v. Rewerts, No. 1:19-cv-141 (W.D. Mich. Mar.

13, 2019) (same)2; and Carter v. Rewerts, No. 1:19-cv-253 (W.D. Mich. Jun. 21, 2019) (failure to

raise ineffective assistance of counsel issues at all levels of the Michigan courts).

II.      Exhaustion of State Court Remedies

                  Before the Court may grant habeas relief to a state prisoner, the prisoner must

exhaust remedies available in the state courts. 28 U.S.C. § 2254(b)(1); O’Sullivan v. Boerckel,

526 U.S. 838, 842 (1999). Exhaustion requires a petitioner to “fairly present” federal claims so

that state courts have a “fair opportunity” to apply controlling legal principles to the facts bearing

upon a petitioner’s constitutional claim. Id. at 844, 848; see also Picard v. Connor, 404 U.S. 270,

275-77 (1971); Duncan v. Henry, 513 U.S. 364, 365 (1995); Anderson v. Harless, 459 U.S. 4, 6

(1982). To fulfill the exhaustion requirement, a petitioner must have fairly presented his federal




second was filed by the prosecutor under Case No. 156198; it remained pending for several months after Petitioner
filed this petition. People v. Straughter, 930 N.W.2d 384 (Mich. 2019). The denial of defendant Straughter’s
application made it appear as if Petitioner’s application was being held in abeyance pending another application that
had already been denied. That was not the case. Petitioner moved to withdraw the habitual offender enhancement
issue on January 16, 2019. His application was decided a few weeks later.
2
  At the time the Court dismissed the petition, the Michigan Supreme Court had, in fact, denied the application for
leave to appeal such that Petitioner’s state court remedies were exhausted. The petition, however, had been filed a
few days before that event, so it could not reflect that fact, and Petitioner did not inform this Court of the Michigan
Supreme Court’s action before his petitioner was dismissed as unexhausted.

                                                          5
claims to all levels of the state appellate system, including the state’s highest court. O’Sullivan,

526 U.S. at 845; Wagner v. Smith, 581 F.3d 410, 414 (6th Cir. 2009); Hafley v. Sowders, 902 F.2d

480, 483 (6th Cir. 1990). The district court can and must raise the exhaustion issue sua sponte

when it clearly appears that habeas claims have not been presented to the state courts. See Prather

v. Rees, 822 F.2d 1418, 1422 (6th Cir. 1987); Allen v. Perini, 424 F.2d 134, 138-39 (6th Cir. 1970).

                Petitioner bears the burden of showing exhaustion. See Rust v. Zent, 17 F.3d 155,

160 (6th Cir. 1994). Petitioner has plainly exhausted the search warrant/suppression issue he raises

as habeas issue II at all levels of the state courts. Petitioner has also exhausted one of the claims

his raises as habeas issue I: that the trial court denied Petitioner a fair trial by questioning witnesses.

But, Petitioner raises several other claims as part of habeas issue I, including a claim that the trial

judge constantly interrupted defense counsel interfering with counsel’s effective assistance; the

prosecutor misrepresented Petitioner’s burden of proof; the prosecutor improperly vouched for

prosecution witnesses and improperly denounced the credibility of two defense witnesses; the

prosecution put on perjured testimony or testimony of questionable credibility; and the

accumulation of these errors rendered Petitioner’s trial unfair. Those issues have not been raised

in the Michigan courts. Similarly, in habeas issue III, Petitioner raises a number of issues that he

did not raise in the Michigan courts: a challenge to the subject matter of the trial court; a challenge

to the amendment of the information; and an additional claim that the prosecutor presented

perjured testimony. Moreover, through subsequent briefing, Petitioner references additional

claims: a Confrontation Clause violation and a claim that he is actually innocent. Neither claim

has been raised in the state courts.

                An applicant has not exhausted available state remedies if he has the right under

state law to raise, by any available procedure, the question presented. 28 U.S.C. § 2254(c).



                                                    6
Petitioner has at least one available procedure by which to raise the issues he has presented in this

application. He may file a motion for relief from judgment under Mich. Ct. R. 6.500 et seq. Under

Michigan law, one such motion may be filed after August 1, 1995. Mich. Ct. R. 6.502(G)(1).

Petitioner has not yet filed his one allotted motion. Therefore, the Court concludes that he has at

least one available state remedy. To properly exhaust his claim, Petitioner must file a motion for

relief from judgment in the Gladwin County Circuit Court. If his motion is denied by the circuit

court, Petitioner must appeal that decision to the Michigan Court of Appeals and the Michigan

Supreme Court. O’Sullivan, 526 U.S. at 845; Hafley, 902 F.2d at 483 (“‘[P]etitioner cannot be

deemed to have exhausted his state court remedies as required by 28 U.S.C. § 2254(b) and (c) as

to any issue, unless he has presented that issue both to the Michigan Court of Appeals and to the

Michigan Supreme Court.’”) (citation omitted).

               Because Petitioner has some claims that are exhausted and some that are not, his

petition is “mixed.” Under Rose v. Lundy, 455 U.S. 509, 522 (1982), district courts are directed

to dismiss mixed petitions without prejudice in order to allow petitioners to return to state court to

exhaust remedies. However, since the habeas statute was amended to impose a one-year statute

of limitations on habeas claims, see 28 U.S.C. § 2244(d)(1), dismissal without prejudice often

effectively precludes future federal habeas review. This is particularly true after the Supreme

Court ruled in Duncan v. Walker, 533 U.S. 167, 181-82 (2001), that the limitations period is not

tolled during the pendency of a federal habeas petition. As a result, the Sixth Circuit adopted a

stay-and-abeyance procedure to be applied to mixed petitions. See Palmer v. Carlton, 276 F.3d

777, 781 (6th Cir. 2002). In Palmer, the Sixth Circuit held that when the dismissal of a mixed

petition could jeopardize the timeliness of a subsequent petition, the district court should dismiss

only the unexhausted claims and stay further proceedings on the remaining portion until the



                                                  7
petitioner has exhausted his claims in the state court. Id.; see also Rhines v. Weber, 544 U.S. 269,

277 (2007) (approving stay-and-abeyance procedure); Griffin v. Rogers, 308 F.3d 647, 652 n.1

(6th Cir. 2002).

                  Petitioner’s application is subject to the one-year statute of limitations provided in

28 U.S.C. § 2244(d)(1). Under that provision, the one-year limitations period runs from “the date

on which the judgment became final by the conclusion of direct review or the expiration of the

time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A). Petitioner appealed his conviction to

the Michigan Court of Appeals and the Michigan Supreme Court. The Michigan Supreme Court

denied his application on March 5, 2019. Petitioner did not petition for certiorari to the United

States Supreme Court, though the ninety-day period in which he could have sought review in the

United States Supreme Court is counted under § 2244(d)(1)(A). See Bronaugh v. Ohio, 235 F.3d

280, 283 (6th Cir. 2000). The ninety-day period expired on June 3, 2019. Accordingly, absent

tolling, Petitioner would have one year, until June 3, 2020, in which to file his habeas petition.

Petitioner filed the instant petition on April 11, 2019, before the statute of limitations had even

started to run.

                  The running of the statute of limitations is tolled while “a properly filed application

for State post-conviction or other collateral review with respect to the pertinent judgment or claim

is pending.” 28 U.S.C. § 2244(d)(2). The statute of limitations is tolled from the filing of an

application for state post-conviction or other collateral relief until a decision is issued by the state

supreme court. Lawrence v. Florida, 549 U.S. 327 (2007). The statute is not tolled during the

time that a Petitioner petitions for writ of certiorari in the United States Supreme Court. Id. at 332.

Thus, so long as Petitioner’s request for collateral review is pending, the time will not count against

him.



                                                    8
               But, the period of limitation has already started to run. It started when Petitioner’s

conviction became final on June 3, 2019, and has continued to run during the pendency of this

habeas petition. Duncan, 533 U.S. at 181-82. It will continue to run until he files his motion and

then it will run again after the Michigan Supreme Court rules on his application for leave to appeal

to that court. The Palmer Court has indicated that thirty days is a reasonable amount of time for a

petitioner to file a motion for post-conviction relief in state court, and another thirty days is a

reasonable amount of time for a petitioner to return to federal court after he has exhausted his state-

court remedies. Palmer, 276 F.3d at 781. See also Griffin, 308 F.3d at 653 (holding that sixty

days amounts to a mandatory period of equitable tolling under Palmer).

               Petitioner has more than sixty days remaining in his limitations period. Assuming

that Petitioner diligently pursues his state-court remedies and promptly returns to this Court after

the Michigan Supreme Court issues its decision, he is not in danger of running afoul of the statute

of limitations. Therefore, a stay of these proceedings is not warranted and the Court will dismiss

the petition for failure to exhaust available state-court remedies. Should Petitioner decide not to

pursue his unexhausted claims in the state courts, he may file a new petition raising only exhausted

claims—habeas issue II and that part of habeas issue I that challenges the trial court’s questioning

of witnesses—at any time before the expiration of the limitations period.

III.   Certificate of Appealability

               Under 28 U.S.C. § 2253(c)(2), the Court must also determine whether a certificate

of appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The Sixth

Circuit Court of Appeals has disapproved issuance of blanket denials of a certificate of

appealability. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001) (per curiam). Rather, the district



                                                  9
court must “engage in a reasoned assessment of each claim” to determine whether a certificate is

warranted. Id.

                 I have concluded that Petitioner's application is properly denied for lack of

exhaustion. Under Slack v. McDaniel, 529 U.S. 473, 484 (2000), when a habeas petition is denied

on procedural grounds, a certificate of appealability may issue only “when the prisoner shows, at

least, [1] that jurists of reason would find it debatable whether the petition states a valid claim of

the denial of a constitutional right and [2] that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” Both showings must be made to warrant the

grant of a certificate. Id.

                 I find that reasonable jurists could not find it debatable whether Petitioner’s

application should be dismissed for lack of exhaustion. Therefore, a certificate of appealability

will be denied. Moreover, although Petitioner has failed to demonstrate that he is in custody in

violation of the Constitution and has failed to make a substantial showing of the denial of a

constitutional right, the Court does not conclude that any issue Petitioner might raise on appeal

would be frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962).

                                             Conclusion

                 The Court will enter an order and judgment dismissing the petition for failure to

exhaust state-court remedies and denying a certificate of appealability.



Dated:    March 16, 2020                               /s/ Paul L. Maloney
                                                        Paul L. Maloney
                                                        United States Magistrate Judge




                                                  10
